MR. JUSTICE JOHN C. HARRISON
(dissenting) l
I respectfully dissent. Here the State having supported a family by ADC payments during a period when the father failed to make support payments is denied an opportunity of partial reimbursement, following a URESA recovery, on what I believe to be a technical failure to join in the URESA action against the husband. The majority state that the litigation does; not involve a neglectful parent. I disagree. If the father had lived up to his obligations, as provided for in the divorce decree, then ADC support would not have been required, nor would a URESA action have been necessary.
In my opinion the results here call for legislative action similar to that in California, to protect the already overburdened taxpayer. In the interim every county attorney in this State; should note the result and join every URESA action filed.